                                                    1:17-cv-01476-JEH # 89              Page 1 of 1
                                                                                                                                          E-FILED
   AO 450 (Rev. 11/11) Judgment in a Civil Action                                                        Monday, 21 June, 2021 02:02:51 PM
                                                                                                              Clerk, U.S. District Court, ILCD
                                            UNITED STATES DISTRICT COURT
                                                                        for the
                                                         Central      District of       Illinois


                          Jasmine Sweezer,
                                Plaintiff                                  )
                                   v.                                      )        Civil Action No.           17-1476
      Wexford Health Soruces, Inc., Ashley Phillips, Kurt                  )
      Osmundson, Vipin Shah, Unknown Nurses 1-7, and                       )
             Unknown Physician's Assistant 1,                              )
                               Defendant

                                                JUDGMENT IN A CIVIL ACTION

   The court has ordered that (check one):

      the plaintiff (name)                                                                                              recover from the
   defendant (name)                                                                                                        the amount of
                                                                               dollars ($                     ), which includes prejudgment
   interest at the rate of                   %, plus post judgment interest at the rate of                   % per annum, along with costs.

       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                      recover costs from the plaintiff (name)
                                               .

                  Plaintiff, Jasmine Sweezer recover nothing on his claims against Defendants Wexford Health Sources, Inc., Ashley
                  Phillips, Kurt Osmundson, and Vipin Shah, and this action is dismissed on its merits.

       other:     Defendants Unknown Nurses 1-7 and Unknown Physician's Assistant 1 were dismissed on 4/13/21.

                                                                                                                                              .

   This action was (check one):

      tried by a jury with Judge                                   Jonathan E. Hawley                           presiding, and the jury has
   rendered a verdict.

      tried by Judge                                                                               without a jury and the above decision
   was reached.

       decided by Judge                                                                                  on a motion for

                                                                                                                                              .
Date: 6/21/21
                                                                                    CLERK OF
                                                                                          O COURT



                                                                                                   Signature
                                                                                                   SSi
                                                                                                     ignaturre of Clerk
                                                                                                     ig           Clerk or Deputy Cler
                                                                                                                                  Clerk
                                                                                                                                    erk
s/Jonathan E. Hawley
